DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1, 2, 4, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surjaatmadja et al. (USP 7,287,592) in view of Giroux et al. (US 2014/0305662) in further view of Tinnen et al. (USP 8,258,975).
	With respect to claim 1, Surjaatmadja et al. disclose a liner (110) for a wellbore having a sidewall, a liner shoe (200), a liner shoe shut off device (see column 5 lines 21-26, check valve) and one or more nozzles (150) formed in the sidewall, wherein the one or more nozzles are plugged by temporary plugs (180) and the liner shoe shut off device is configured to enable circulation during displacement operations (see column 5 lines 27-53, wherein during wash-in the fluid flows upwardly through the liner).  Surjaatmadja does not disclose that the shut off device is configured to be shut by an electronically activated timer, radio-frequency identification (RFID) or a combination of both to subsequently isolate the liner shoe.  Giroux et al. disclose that a check valve may be replaced with an actuated check valve (see paragraph 118) and that the actuated check valve is a check valve which closes by an RFID tag (see paragraph 169).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted a check valve with an RFID actuated check valve as they are known equivalent valves for the predictable result of stopping flow through the bottom end of the liner.  Surjaatmadja does not disclose wherein the temporary plugs are mechanical plugs that are removable by application of pressure cycles.  Tinnen et al. disclose that one known method of removing temporary plugs is to apply pressure cycling from the surface (see column 1 lines 47-55).  As both Surjaatmadja and Tinnen et al. teach methods to remove plugs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted one removal method for the other for the predictable result of removing the temporary plugs from the nozzles.
	With respect to claim 2, Surjaatmadja et al. disclose wherein the temporary plugs are removable by using a plugging medium that dissolves upon exposure to elevated temperature and/or an activation fluid, preferably an aqueous fluid (see column 5 lines 27-53).
	With respect to claim 4, Surjaatmadja et al. disclose a liner top and a liner top packer which isolates the liner top such that during operation the wellbore all fluid flow is through the nozzles (see column 7 lines 42-61).
	With respect to claim 7, Surjaatmadja et al. disclose wherein the liner shoe shut off device can be shut by mechanical pressure means, wherein the mechanical pressure means includes a pressure actuator, mechanical valve, or a combination of both (see column 5 lines 21-26, wherein a check valve is disclosed).
	With respect to claim 8, Surjaatmadja et al. disclose a method of completing an open hole well (see column 8 line 10, open hole zone) that penetrates a subterranean formation (40) including the steps of deploying a liner (110) according to claim 1 in the well such that the one or more nozzles communicate with the subterranean formation (see figure 1).
	With respect to claim 9, Surjaatmadja et al. disclose wherein the step of deploying the liner includes deploying a liner shoe shut off valve (see column 5 lines 21-26) to allow initial fluid displacement through the liner, the liner including plugged nozzles therein (see column 5 lines 27-53, wherein during wash-in the fluid flows upwardly through the liner).
	With respect to claim 10, Surjaatmadja et al. disclose the step of after deploying the liner, the temporary plugs are removed from the plugged nozzles (see column 5 lines 27-53).

Response to Arguments
3.	Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive. 
With respect to claim 1, the Examiner left off the phrase “column 1, lines”, in the citation to indicate that Tinnen disclose that is known to remove plugs with pressure cycles.  In particular, in column 1 lines 47-55, Tiennen states “Intervention plugs are typically installed and retrieved with well service operations such as wireline and coil tubing. Disappearing plugs are temporary barrier devices that are operated with pressure cycling from surface, i.e. surface pressure cycles are applied on the fluid column of the well to operate pistons located in the downhole device (disappearing plug). After a certain amount of cycles, the disappearing plug opens (i.e. “disappears”), hence the barrier is removed according to the well completion program.”
The Applicant has argued that Tinnen teaches away from this feature.  The Examiner respectfully disagrees, as even though it is background information it is a teaching that pressure cycles are known in the art to remove plugs.  The Applicant also notes that Tinnen does not teach the limitation in paragraphs 47-55.  The Examiner agrees as it is taught in column 1 lines 47-55 and not paragraphs 47-55.  To clarify the record, the Examiner has reissued the non-final rejection to correct the citation.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672